Citation Nr: 0840281	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  01-00 341A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Whether an overpayment of nonservice-connected pension 
benefits in the amount of $9,558 was validly created.    

2.  Entitlement to waiver of the recovery of an overpayment 
of VA nonservice-connected pension benefits in the amount of 
$9,558. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1968 to 
May 1971.   

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from two decisions of the Department of Veterans 
Affairs (VA) Committee on Waiver and Compromises (Committee) 
in Anchorage, Alaska: a January 2000 decision that denied a 
waiver of the recovery of an overpayment of VA pension 
benefits; and a July 2006 decision that determined that the 
debt was validly created.  

The appeal has been before the Board three times before.  It 
was remanded for further development in February 2004, in 
August 2005, and in April 2007.  The required development 
having now been completed, the appeal is ready for Board 
review.  


FINDINGS OF FACT

1.  The veteran was granted nonservice-connected pension 
benefits effective from October 1994; for the 18 months from 
November 1997 until April 1999, he received monthly payments 
of $531, for a total of $9,558.  

2.  During 1997 and 1998, the veteran and his children 
received an Alaska Permanent Fund Dividend (PFD) payment in 
excess of $1,200 each that the veteran did not report to VA.  

3.  The veteran failed to report to VA that the monthly 
disability benefits from the Social Security Administration 
for his wife and children had increased from $66 per month 
each to $117 per month each.  

4.  From November 1997 until April 1999, the veteran's family 
income exceeded the maximum nonservice-connected pension 
benefit that was payable to a veteran who qualified for aid 
and attendance and who had dependents of a spouse and six 
minor children.   

5.  The veteran filed a timely request for a waiver of the 
recovery of the overpayment debt. 

6.  There was no fraud, misrepresentation, or bad faith on 
the part of the veteran in the creation of the pension 
overpayment in the amount of $9,558.  

7.  The veteran bears all fault in the creation of the 
overpayment and he did not change position in reliance on 
receiving the pension benefits to which he was not entitled 
from November 1997 to April 1998.   

8.  Collecting the overpayment from the veteran would neither 
create undue hardship to him or his family nor defeat the 
purpose for which nonservice-connected pension benefits were 
intended; rather, to waive recovery of the overpayment would 
unjustly enrich the veteran.  


CONCLUSIONS OF LAW

1.  An overpayment of VA nonservice-connected pension 
benefits in the amount of $9,558 was validly created.  
38 U.S.C.A. §§ 1506, 1521 (West 2002); 38 C.F.R. §§ 1.962, 
3.271, 3.272, 3.277, 3.660 (2008).  

2.  Recovery of the overpayment of VA nonservice-connected 
pension benefits in the amount of $9,558, does not violate 
the standard of equity and good conscience.  38 U.S.C.A. §§ 
1506, 1521, 5302 (West 2002); 38 C.F.R. §§ 1.963, 1.965, 
3.272, 3.277, 3.660 (2008).   




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to notify and to assist

The obligations to notify and to assist claimants concerning 
the information and evidence needed to substantiate a claim 
for VA benefits that are found in 38 U.S.C.A. §§ 5103 and 
5103A (and the implementing regulations) do not apply to 
requests to waive the recovery of an overpayment.  Barger v. 
Principi, 16 Vet. App. 132 (2002).  

The statute governing waiver claims, however, has its own 
notice provisions.  38 U.S.C.A. § 5302.  In a waiver claim, 
the payee must be notified of his right to apply for a waiver 
and be provided with a description of the procedures for 
submitting the application.  

It is not entirely clear whether proper notice was given to 
the veteran here, but the veteran does not raise any notice 
error issues in his appeal.  In any event, even if he were 
not properly notified of the procedures for how to file a 
waiver claim, since he in fact filed a timely request for a 
waiver in June 1999 that complied with those procedures, and 
since his claim is being adjudicated, the purpose of those 
notice procedures has been fulfilled.  The veteran thus could 
not have been prejudiced by any notice flaws, and the appeal 
can be decided by the Board.     

II.  Validity of the debt and waiver of the recovery of the 
overpayment 

The facts of the two issues overlap chronologically so that 
to provide separate accounts of the facts would be somewhat 
repetitive.  Thus, after a recitation in section A of the 
facts relevant to both issues, section B will address the 
validity of the debt and section C will address whether the 
recovery of the overpayment should be waived.  



A.  Factual background

The veteran was granted nonservice-connected pension benefits 
(pension benefits), effective from October 1994.  As relevant 
here, for the 18 months from November 1997 until April 1999, 
he received monthly payments of $531, for a total of $9,558.  

In the June 1995 letter notifying the veteran that pension 
benefits had been granted, he was also notified that VA 
pension was based on family income.  Specifically, he was 
informed that the pension benefit amount was based on monthly 
income from the Social Security Administration (SSA) for the 
veteran, for his spouse, and for each of his children.  He 
was explicitly informed that if he had any changes in his 
income or that of any member of his family for whom he was 
receiving benefits, he was required to report those changes 
immediately.  And he was told that reporting those changes 
would prevent any possible overpayments that he would have to 
repay.  Finally, the veteran was told that VA pays pension 
benefits on the difference between countable annual income 
and the maximum annual rate for pension benefits.  

The veteran challenged the effective date of the original 
award of pension benefits.  In November 1996, the RO wrote to 
the veteran advising him that the effective date of his 
pension benefits had been changed to October 1994.  In that 
November 1996 letter, under the heading for "Your 
Responsibilities," the RO again informed the veteran that he 
should tell VA immediately if his income changed.  

In response, the veteran submitted to VA updated financial 
information.  In January 1997, the RO wrote to the veteran 
informing him of the changes in the amount of his pension 
benefits based on that financial information.  He was 
reminded that the rate of pension benefits depended on his 
income and the number of his dependents.  Under the heading 
for "Your Responsibilities," the RO informed the veteran 
that he should tell VA immediately if his family income 
changed.  

During 1997 and 1998, the veteran and each of his children 
received Alaska Permanent Fund Dividend (PFD) payments in 
excess of $1,200 each.  The veteran did not report that 
income to VA.  

In May 1999, an employee of VA called the veteran to inquire 
whether he or any member of his family had received PFD 
payments during 1997 and 1998.  The veteran stated that his 
children had received them for 1997 and 1998.  He reported 
that he had not receive a PFD payment, but that it had gone 
to pay a bill.  The VA employee explained that it would still 
be counted as income.  

Later in May 1999, the Debt Management Center informed the 
veteran that he owed VA a debt in the amount of $9,558.  In 
June 1999, the veteran filed a request for a waiver of the 
recovery of the overpayment.  He argued that he was a single 
parent with five minor children working a temporary job that 
was voc-rehab in nature so that to stop his pension before he 
found a permanent job was causing him undue financial 
hardship and making his life almost unbearable.  He pointed 
out that after he had already put much great effort into 
being a self-supporting, working, tax-paying citizen, now was 
not the time to cut of his pension and hit him with a large 
debt.  

In July 1999, the veteran submitted financial information to 
VA showing that his income exceeded his expenses by $40 each 
month. The PFD income was not included on that statement.  
Neither was the SSA income for each of his children.  

In January 2000, the Committee on Waiver and Compromises 
(Committee) denied the veteran's request for a waiver of the 
recovery of the overpayment.  The Committee first determined 
that there was no willful attempt at fraud, 
misrepresentation, or bad faith by the veteran.  It noted 
that the veteran had a college education, had been informed 
several times that changes in income had to be reported to 
VA, and had been receiving VA benefits for several years.  On 
that basis, the Committee found it was reasonable to conclude 
that he was aware of and understood his obligation to 
immediately report all of his income.  The Committee 
concluded that the veteran was responsible for the creation 
of the debt.  In addition, the Committee pointed out that if 
the PFD income and SSA income for each child were included in 
the veteran's financial report, his net (after expenses) 
disposable monthly income was $1,400 per month.  Noting that 
if the financial information before the Committee was 
incorrect it would reconsider the decision, the Committee 
denied the veteran's waiver request.  

The veteran filed a notice of disagreement in March 2000, 
asking VA to forgive the debt and continue his pension 
benefits until he completed his graduate degree in rural 
development.  He pointed out that he was not only currently 
employed in a low-paying, upward mobility, on-the-job-
training, and management training position working for his 
tribal government, but also going to graduate school and it 
would take another two years to complete his degree.  The 
veteran argued that the unreported money was very 
insignificant when living in poverty, struggling to deal with 
a spinal cord injury, raising a family, and trying to make it 
in life.  He explained that this little extra money paid 
bills and bought his children nice clothes, good food, and 
provided some special recreational activities; it did not 
change their lives drastically over the long run.  He 
asserted that the money should not jeopardize steady income 
from his VA pension because it was gone immediately after it 
was received because they lived in poverty conditions.  The 
veteran argued that it was not like it could be saved and 
spent evenly throughout the whole year.  

The veteran also pointed out that the cost of living in rural 
Alaska was twice the cost of living in Anchorage, which is 
considered a high cost area, and his expenses were very high.  
Confirming the debt and the absence of the pension benefits 
would place great undue financial hardship on the veteran and 
his family.  He argued that he had many medical expenses and 
as a person who had put his life on the line during the Viet 
Nam war, he was worthy of the VA's help for a bit longer.  
Included with the notice of disagreement, the veteran 
attached notice from the Alaska Native Claims Settlement Act 
(ANCSA) with an accounting of the quarterly payments made to 
the veteran and each of his children as shareholders in the 
Cook Inlet Region, Inc. (CIRI).  

In May 2000, the RO wrote to the veteran asking for updated 
financial information about the SSA benefits that his 
children received, the salary that he was receiving, the 
debts that he owed, and his medical expenses (that reduce 
countable income).  The RO also explained to the veteran that 
the overpayment was not based on his CIRI income under the 
ANCSA, but rather, the overpayment was based on the SSA 
income for the veteran and his children, as well as the 
Alaska Permanent Fund Dividend payments received by the 
veteran and his children.  The veteran did not respond to 
that letter.  

In August 2000, a statement of the case was issued that 
continued to deny the waiver and the veteran filed a 
substantive appeal.  The veteran's representative argued that 
the CIRI payments under the ANCSA should not be considered 
countable income for purposes of determining whether the 
veteran's family income exceeded the maximum amount for 
nonservice-connected pension benefits.  

In February 2004, the Board remanded the appeal for, among 
other things, a determination whether the debt was validly 
created.  In August 2004, the recovery of the debt began when 
the veteran's SSA benefits were reduced.  When the veteran 
asked one of his Senators to intervene with VA, the RO wrote 
to the veteran in October 2004 explaining that the 
overpayment was not determined on the basis of any CIRI 
payments under the ANCSA.  The overpayment was determined 
because when the family's SSA income and PFD income were 
added together, the income was more than the maximum rate of 
benefits to which he was entitled, given his qualification 
for aid and attendance and the number of his dependents.  

The RO transferred the appeal to the Board without having 
issued a determination whether the debt had been validly 
created and without having issued a supplemental statement of 
the case on the waiver issue.  In August 2005, the Board 
remanded the appeal for those actions and asked the RO to 
request updated financial information from the veteran.  

In September 2005, the RO wrote to the veteran asking him for 
updated financial information and asked whether he was 
interested in having a hearing on the issues on appeal.  The 
veteran did not respond to that letter. 

In July 2006, the RO issued a decision upholding the validity 
of the debt.  The annualized income of the veteran, his then-
spouse, and his children was identified and the total family 
income was $32,784.  The RO informed the veteran that the 
maximum annual pension rate effective at that time for a 
veteran receiving aid and attendance benefits with a spouse 
and six children was $25,877.  A July 2006 supplemental 
statement of the case continued to deny the veteran's request 
for a waiver.  

In February 2007, the veteran's representative filed a brief 
with the Board arguing that because the veteran was an 
extraordinary person, the waiver should be granted.  She also 
pointed out that the veteran contended that the overpayment 
had not been properly created.  

In an April 2007 remand, the Board determined that the 
February 2007 brief was a timely-filed appeal challenging the 
July 2006 decision upholding the validity of the debt.  The 
RO needed to issue a statement of the case on the validity of 
the debt issue and provide the veteran with notice of his 
appellate rights.  That statement of the case, along with 
notice of appellate rights, was issued in August 2007.  A 
supplemental statement of the case was also issued continuing 
to deny a waiver of the recovery of the overpayment debt.  

In an October 2008 informal brief, the veteran's 
representative argued that to collect the debt and deny 
reinstatement of the pension would defeat the purpose of the 
statue because the veteran was a single parent raising five 
children in an area with a high cost of living and pursuing a 
master's degree.  

B.  Validity of the debt

Nonservice-connected pension is payable to a veteran of 
wartime at rates prescribed by law, reduced by the amount of 
the veteran's annual family income.  38 U.S.C.A. § 1521.  For 
pension purposes, payments of any kind from any source will 
be counted as income during the 12-month annualization period 
in which received, unless specifically excluded under the 
provisions of 38 C.F.R. § 3.272.  38 C.F.R. § 3.271(a).  
Exclusions include the first $2,000 received under the Alaska 
Native Claims Settlement Act (ANCSA).  38 C.F.R. § 3.272(t).  
Moreover, the veteran's countable income can be reduced by 
the amount of any unreimbursed medical expenses for himself 
or his dependents.  38 C.F.R. § 3.272(g).  

A person who is receiving pension benefits is required to 
report to VA in writing any material change or expected 
change in net worth, in his or her income or that of a spouse 
or dependent child, or in another circumstance that affects 
the payment of benefits.  38 U.S.C.A. § 1506(3); 38 C.F.R. 
§§ 3.277(b), 3.660.  An overpayment is created when a payee 
has received monetary benefits to which he or she is not 
entitled.  38 C.F.R. § 1.962.  

Here, with respect to 1997, the maximum pension benefit for a 
veteran receiving aid and assistance, with additions for the 
veteran's dependents (a spouse and six minor children) was 
$25,877.  When the SSA income and the PFD income of the 
veteran, his spouse, and his six children was added together, 
the family income totaled $32,784.  As a result, the 
veteran's pension benefit for 1997 should have been zero.  
Instead, he received 18 payments of $531, for a total of 
$9,558.  Since he was entitled to no pension benefit and 
received $9,558, a valid overpayment was created.  

Although the veteran states that he does not owe the money, 
he has challenged the validity of the debt only on the basis 
that the ANCSA income received by him and his children should 
not have been included in countable income.  The veteran is 
correct that ANCSA income is explicitly excluded from 
countable income.  38 C.F.R. § 3.272(t).  But the ANCSA 
income was not included as countable income here.    

And while there is an explicit exclusion from countable 
income for ANCSA payments, there is no similar exclusion for 
Alaska Permanent Fund Dividend (PFD) payments or Social 
Security Administration disability payments.  38 C.F.R. 
§ 3.272(a) to (x).  

The veteran makes no other arguments with respect to the 
validity of the debt.  Since the veteran was paid $9,558 in 
benefits when he was entitled to no benefits, an overpayment 
of $9,558 was validly created. 
C.  Waiver of overpayment

Overpayments created by the retroactive discontinuance of 
pension benefits will be subject to recovery unless waived.  
38 C.F.R. § 3.660(a)(3).  Recovery of the overpayment of any 
VA benefits must be waived if: (1) the application for relief 
is filed in a timely manner; (2) there is no indication of 
fraud, misrepresentation, or bad faith on the part of the 
person having an interest in the waiver; and (3) recovery of 
the indebtedness from the payee who received such benefits 
would be against equity and good conscience.  38 U.S.C.A. 
§ 5302(a), (c).  

An application for waiver generally is timely if it is made 
within 180 days from the date of VA's notification to the 
payee of the indebtedness.  38 U.S.C.A. § 5302(a); 38 C.F.R. 
§ 1.963(b)(2).  Here, the veteran was notified of the 
overpayment indebtedness in May 1999 and he filed his 
application for a waiver the following month.  Thus, the 
veteran's application was timely filed.  

As for the second requirement, the statute prohibits a waiver 
if there is an indication of fraud, misrepresentation, or bad 
faith on the part of the appellant.  38 U.S.C.A. § 5302(c).  
The regulations provide that it is not necessary that the 
debtor undertakes conduct with actual fraudulent intent if 
such conduct is undertaken with intent to seek an unfair 
advantage, with knowledge of the likely consequences, and the 
result of that conduct is a loss to the government.  
38 C.F.R. § 1.965(b)(1).  In this regard, a waiver is not 
warranted if a material fact is misrepresented, or there is 
unfair dealing or deceptive dealing.  38 C.F.R. 
§ 1.965(b)(1).  

But this record contains no evidence of fraud, 
misrepresentation, or bad faith on the part of the veteran.  
To be sure, the veteran filed a financial disclosure form in 
1997 and 1999 that did not disclose the PFD income or the SSA 
income of his children.  But there is no evidence to indicate 
that those omissions were undertaken with the intent to seek 
an unfair advantage of the government, rather than a mistake.  

As for the third requirement, the "equity and good 
conscience" standard is applied when the facts and 
circumstances in a particular case indicate a need for 
reasonableness and moderation in the exercise of the 
government's rights.  38 C.F.R. § 1.965(a).  It means 
arriving at a fair decision between the obligor (the veteran) 
and the government.  38 C.F.R. § 1.965(a).  In making such a 
decision, the following factors (which are not an all-
inclusive list) must be considered:  (1) fault of the debtor; 
(2) balancing of faults; (3) changing position to one's 
detriment; (4) undue hardship; (5) defeat of the purpose for 
which benefits were intended; and (6) unjust enrichment.  
38 C.F.R. § 1.965(a) (order of factors changed to facilitate 
the following discussion).  Although the veteran only makes 
arguments with respect to undue hardship and the defeat of 
the purpose for which benefits were intended, all six factors 
will be addressed.  

The veteran is at fault in the creation of the debt.  The law 
requires him to notify VA when his income or that of his 
dependents changes.  38 U.S.C.A. § 1506(3) (a person who is 
receiving pension benefits is required to report to VA in 
writing any material change or expected change in net worth, 
in his or her income or that of a spouse or dependent child, 
or in another circumstance that affects the payment of 
benefits); 38 C.F.R. §§ 3.277(b), 3.660.  He did not report 
the receipt of PFD payments or the increase in SSA payments 
received by his children.  As a result, he received benefits 
to which he was not entitled.  Had the veteran properly 
reported his income, no debt would have been incurred.  Thus, 
the debt is the fault of the veteran.  

The government, on the other hand, had no fault in the 
creation of the debt.  Indeed, the amount of the overpayment 
was minimized because VA began an initiative to verify with 
pension recipients whether they had received PFD payments.  
Shortly after the veteran indicated he and his children had 
received those payments in 1977 and 1978, VA stopped his 
pension benefits.  Thus, in weighing the respective fault, 
all of the fault in creating the overpayment debt lies with 
the veteran.  

There is no evidence in the record that the veteran changed 
his position in reliance on receiving the nonservice-
connected pension benefits during the period when he was not 
entitled to receive those benefits. 

The veteran argues that because his family lives at the 
poverty level, requiring him to repay the debt creates undue 
hardship for his family.  The standard to be used for this 
factor is whether the veteran and his family would be 
deprived of basic necessities by recovery of the debt.  
38 C.F.R. § 1.965(a)(3).  The veteran was repeatedly asked to 
supply current financial information so an accurate analysis 
of his financial position could be determined.  He has not 
done so since March 2000.  Since the veteran has not supplied 
the relevant, current, financial information, the Board will 
examine what financial information is in the record to 
determine whether the veteran's family would be deprived of 
basic necessities by recovery of the debt. 

First, the Board notes that the veteran's explanation of how 
the PFD payments were spent indicates that the basic 
necessities of the veteran's family are being met.  The 
veteran reported that the funds were spent on paying some 
unidentified bills, buying some nice clothes and good food, 
and providing special recreational activities.  He argues 
that those payments did not change their lives drastically 
over the long run because it was gone immediately after it 
was received.  He noted that it was not like it could be 
saved and spent evenly throughout the whole year.  The 
veteran did not explain why the money could not have been 
saved.  But in any case, if the veteran's family were having 
difficulty in obtaining the basic necessities of life, it is 
unlikely that the money would have been spent on special 
recreational activities or even "splurges" for good food or 
nice clothing.  

Second, using the July 1999 figures supplied by the veteran 
for his expenses and income, the record shows that the 
veteran is able to provide basic necessities for himself and 
his family.  First, in the Financial Status Report submitted 
with his waiver request, the veteran shows expenses that 
appear to reflect items that are not basic necessities.  For 
example, the veteran pays $50 per month for cable TV, $100 
per month for telephone service, recreation of $200 per 
month, unidentified household expenses (beyond mortgage/rent 
and utilities) of $250 per month, and $250 per month for an 
18 foot boat that he indicates he uses to hunt and fish to 
supply food for the family.  Even assuming the boat expenses 
are a necessity, his monthly expenses for boat ($250), home 
with utilities ($550), food ($1,000), and clothing ($400) 
total $2,200 per month or $26,400 per year.  

As for his income, the veteran reported SSA payments for 
himself at $1,000 per month and salary of $2,000 per month, 
for a total of $36,000 per year.  Even without considering 
the SSA payments for each of the children (which were $117 
per month each in 1997), or PFD payments for the veteran and 
the children, the veteran's reported income clearly exceeds 
the cost of his reported expenses for the basic necessities 
of life.  

The veteran also submitted a March 2000 Financial Status 
Report as well.  There, he indicated that his income was 
$2,600 per month and the expenses for basic necessities was 
$1,975 ($475 for home and utilities; $1,000 for food; $500 
for clothing).  Those figures, which again did not include 
the children's SSA payments or the PFD payments (which in 
1999 were $1,770 each), show that in 2000, the veteran was 
well able to provide the basic necessities of life for 
himself and his children.  Thus, this record does not 
establish that the veteran would experience undue hardship if 
he were required to repay the overpayment debt.  

The veteran asserts that recovering the overpayment would 
defeat of the purpose for which the benefits were intended.  
Because he was a war-time veteran, when he had income below 
the specified level, VA was authorized to pay him benefits so 
that his income would be increased to meet that specified 
level.  38 U.S.C.A. § 1521.  But the record does not 
establish that the veteran's income is that low now, when the 
debt is to be collected.  Indeed, as discussed above, the 
pension benefits were discontinued as of November 1997 
because even while still in graduate school and supporting 
six minor children and a wife, the veteran's income had 
exceeded that specified level.  Moreover, in March 2000, the 
veteran asserted that it would take another two years for him 
to complete his masters degree and earn a salary that would 
make him independent.  Based on that information supplied by 
the veteran, he is presumed to have a greater income now than 
when still in school.  In addition, all of his children have 
now turned 18.   Since the veteran supplied no current 
financial information, and the information in the record 
shows that the veteran is able to meet the basic necessities 
of life, collecting the debt would not defeat the purpose for 
which the pension benefits were intended.  

The last factor to be considered is unjust enrichment.  The 
veteran accepted pension benefits at a time when he was not 
entitled to them, so he was definitely enriched by the 
overpayment.  As to whether that enrichment would be unjust, 
the veteran and his representative have presented two 
equitable considerations to warrant a waiver.  

First, the veteran argues that because he had a spinal cord 
injury, he has great medical expenses, including the cost of 
wheelchairs, crutches, prescription medicines, and travel 
related to his medical care.  Unreimbursed medical expenses 
that the veteran has incurred for himself and for his 
dependent children would certainly reduce his countable 
income for the period from November 1997 to April 1998, and 
would be considered one of the basic necessities of life in 
determining whether the veteran's family would experience 
undue financial hardship by the recovery of the overpayment.  
38 C.F.R. § 3.272(g) (countable income can be reduced by the 
amount of any unreimbursed medical expenses for himself or 
his dependents).  But the veteran has provided no details of 
those current expenses, even though the Board pointed out the 
need for current information in the April 2007 Remand and the 
RO thereafter wrote to the veteran requesting them.  And 
neither the July 1999 Financial Status Report or the 
August 2000 report reflect any medical expenses at all.  The 
veteran's description that medical expenses are great in 
light of the lack of documentation is insufficient to 
establish great medical expenses as a factor to be considered 
here.  

Second, the veteran and his representative both make 
arguments that VA should waive the recovery of overpayment 
(and continue to provide nonservice-connection benefits to 
the veteran) because the veteran deserves a waiver given how 
remarkable it is that as a T-12 paraplegic, he has worked 
hard to become independent by returning to school in order to 
get a good education and work as a professional to help his 
tribe.  The Board finds the veteran's goals and academic 
accomplishments to be laudable.  But since the record does 
not establish that undue financial hardship would result by 
the recovery of the debt and the veteran has likely completed 
his graduate degree and begun working in his profession now, 
the Board finds that the recovery of the debt would not 
interfere with his desires to be educated and self-
sufficient.    

Having raised no equitable reason for waiver that is 
supported by the record, to permit the veteran to retain the 
benefits to which he was not entitled would be unjust 
enrichment.  

Since the evidence in the record with respect to the factors 
to be considered and the arguments of the veteran and his 
representative fail to show that recovery would violate the 
standard of equity and good conscience, the recovery of the 
overpayment will not be waived.  


ORDER

A valid debt was created by the overpayment of VA nonservice-
connected pension benefits in the amount of $9,558.  

Waiver of the recovery of the overpayment of VA nonservice-
connected pension benefits in the amount of $9,558, is 
denied.  



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


